J. B. McPHERSON, District Judge.
I have read this voluminous testimony with special reference to the crucial question in the ease, namely: Was Simon Abeles a party to (what may be assumed for the present to have been) the fraudulent failure of Emanuel Rosenberg in the spring of 1898? And I have come to the same conclusion that was forced upon the referee. I see no advantage in discussing the evidence in detail, and shall content myself, therefore, with saying that in my opinion the answer to the question must be that the complicity of Mr. Abeles has not been established. The result is that he must be held to have acquired a valid title to Emanuel Rosenberg’s goods in the West Chester store at the sheriff’s sale in June, and to have been able to transmit a valid title to Philip Rosenberg several months afterwards. The fund in controversy, therefore, which was produced by the sale of these goods, belongs to the bankrupt estate of Philip Rosenberg, and must be distributed among his creditors. The exceptions are dismissed, and the report of the referee is affirmed.